Citation Nr: 1221156	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  09-14 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 50 percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to August 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, inter alia, granted service connection and a 30 percent rating for general anxiety disorder, effective June 17, 2007, and denied service connection for hepatitis C.

A December 2009 Decision Review Officer (DRO) decision increased the rating from 30 percent to 50 percent for the Veteran's generalized anxiety disorder, effective June 14, 2007.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issue of entitlement to an initial rating in excess of 50 percent for generalized anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence shows that the Veteran's hepatitis C, which first manifested several years after his service separation, is not related to active service. 



CONCLUSION OF LAW

Hepatitis C was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in letters dated July 2007 and August 2009, prior to and after the date of the issuance of the appealed February 2008 rating decision.  Both letters explained what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, private treatment records, and the report of an April 2008 VA examination.  A review of this report of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's claim were observed and recorded.  Thus, the examination appears to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Additionally, the FL noted "despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically plausible."

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis

The Veteran contends that he has hepatitis C that is related to his active service.  At the time of his June 2007 claim for service connection, he contended that he contracted hepatitis C from a blood transfusion during oral surgery during service.  In an October 2007 statement, he contended that his hepatitis C was the result of receiving numerous injections from "needle guns."  In a January 2008 statement, the Veteran related the onset of his hepatitis C to in-service treatment of walking pneumonia during service and stated that he could not recall whether he had undergone a blood transfusion during service.
The Veteran's service treatment records (STRs) include a "release of service" report of medical history dated March 1975 which reflects complaint of problems eating, frequent indigestion, and a venereal disease.  He also reported treatment for mononucleosis in May 1972.  Dental records reflect an incision for a cyst and "hemorrhage to severe."  However, the STRs are negative for treatment or a diagnosis of hepatitis C.  In addition, while the Veteran contended that he was treated for walking pneumonia during service there is no evidence of this in the STRs.

Private treatment records include a July 2003 gastroenterology consultation report which reflects a diagnosis of hepatitis C since May 2003.  At that time, the Veteran stated that he believed that he had elevated liver enzymes in the 1980s.  He acknowledged a long history of heavy drinking and past use of parenteral drugs.  The physician noted that the Veteran began getting tattoos in 1978 and was informed that the tattoo artist had infected others.  The Veteran also stated that his ex-wife was hepatitis C positive.  On examination, the assessment was chronic hepatitis C with possible etiologies of parenteral drugs or tattooing.  A July 2006 report reflects a diagnosis of chronic hepatitis C, Grade I, Stage I, by biopsy in November 2003.

The Veteran was afforded a VA liver, gall bladder, and pancreas examination in April 2008 at which time he reported that he learned of having hepatitis C during a physical examination when it was noted that he had elevated liver enzymes.  He stated that he had elevated liver enzymes in 1986 and related his hepatitis C to receiving shots and oral surgeries during service.  He also reported having had a flu-like illness during service as well.  It was noted that he had a history of significant tattoos which began in 1987.  He acknowledged a prior history of alcohol abuse, but denied any intravenous drug use.  On examination, he was given an anecdotal diagnosis of hepatitis C.  The examiner opined that the Veteran's tattoos were a more likely source of hepatitis C given his history of significant tattoos.  The rationale was that his STRs are silent for hepatitis C and do not support his contention that hepatitis C was caused by or the result of his service.

On review of the evidence above, the Board finds the Veteran does not have hepatitis C that is etiologically related to service.  The Veteran has been afforded a VA examination in which the examiner, based on review of the evidence, stated a medical opinion against such an etiological relationship, and there is no contrary medical opinion of record.  In fact, the VA examiner's opinion is supported by the private physician's opinion that also identified post-service tattooing as a possible etiology of the Veteran's hepatitis C.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA and testimony before the Board.

The Veteran has asserted that his present hepatitis C is related to his service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As explained above, competent and uncontroverted medical opinion of record states the Veteran's current hepatitis C is not related to his service.

In addition, the Board finds that the Veteran's assertions that his hepatitis C is related to his service-made in connection with a claim for monetary benefits-are not deemed credible and are not persuasive.

The evidence of record shows a pattern of inconsistencies in the Veteran's reports of how he contracted hepatitis C.  Prior to his June 2007 claim for service connection for hepatitis C, on private examination in July 2003, the Veteran admitted to a long history of heavy drinking and a history of parenteral drug use.  He also stated that he began getting tattoos in 1978 and was told that the tattoo artist infected people.  It was not until he filed his June 2007 claim for VA benefits that he first alleged that his hepatitis C was related to a blood transfusion during oral surgery during service.  A few months later, in October 2007, he claimed he contracted hepatitis C after receiving numerous injections from "needle guns" during service.  Then, in January 2008 the Veteran alleged that his hepatitis C was related to treatment of walking pneumonia during service and that he could not remember whether he had an in-service blood transfusion.  In sum, during the pendency of this claim, the Veteran has identified various etiologies for his hepatitis C, none of which have been related to his service.  Most importantly, none of the Veteran's contentions are supported by a medical opinion or other competent evidence upon which his claim can be granted.

For the foregoing reasons, the claim for service connection for hepatitis C must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for hepatitis C is denied.


REMAND

The Board finds that additional development is required before the Veteran's claim for an initial rating in excess of 50 percent for generalized anxiety disorder is decided.

In July 2010, the Veteran's representative stated that his generalized anxiety disorder had worsened in severity and affected every aspect of the Veteran's life.  In a May 2012 brief, the Veteran's representative alleged that his generalized anxiety disorder presents a greater degree of impairment than the currently assigned evaluation would indicate.  He indicated that he has panic attacks daily, shows poor hygiene, has poor judgment, and is becoming increasingly depressed.

The record reflects that the Veteran was last afforded a VA mental disorders examination in September 2009.  Given the reported worsening of the Veteran's disability since his last VA examination, the Board finds that a new VA examination is necessary in order to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)  (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)  (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, the Board notes that post-service treatment records that have been associated with the claims files pertain to VA medical treatment received by the Veteran through July 2010.  However, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since July 2010.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims folders, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folders and provide medical opinions in conjunction with the development requested herein.

2.  Then, the Veteran should be afforded a VA examination to determine the current severity and manifestations of his service-connected PTSD.

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO should ensure that the examiner provides all information required for rating purposes.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work.

3.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the June 2010 supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


